DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8 March 2021 has been entered.  Claims 1 – 12 remain pending in the application. Claims 14 – 20 are new claims commensurate in scope with claim 1 and therefore are under consideration.  

Election/Restrictions
Claims 1 – 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Claim 11 is a product claim dependent on claim 1, claim 11 having been previously withdrawn from consideration.  Claim 11 is rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with John W. McIlvaine (Reg. No. 34,219) on 7 May 2021.
	The application has been amended as follows: 
	Claim 10, in its entirety, should now read:
“A drywall construction comprising comprising 
Claim 12, in its entirety, should now read:
“A method of fastening a gypsum plasterboard according to claim 1, wherein the plasterboard comprises at least an upper gypsum layer having a first density, a first hardness and a first thickness and a lower gypsum layer having a second density, a second hardness and a second thickness, wherein the first density is lower than the second density and wherein the first hardness is lower than the second hardness, wherein the first thickness is lower than the second thickness, wherein the method comprises fastening the plasterboard , the fastening means comprising gypsum layer.”



Reasons for Allowance
Claims 1 – 20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is directed to a gypsum plasterboard comprising at least an upper gypsum layer having a first hardness and a first thickness and a lower gypsum layer having a second hardness and a second thickness, wherein the first thickness is lower than the second thickness and wherein the first hardness is lower than the second hardness.
	Claim 14 is directed to a gypsum plasterboard comprising at least an upper gypsum layer having a first density and a first thickness and a lower gypsum layer having a second density and a second thickness, wherein the first thickness is lower than the second thickness and wherein the first density is lower than the second density.
	The spatial descriptions associated with being an upper gypsum layer and a lower gypsum layer are nominal and do not bear significant weight beyond defining a reference frame for the gypsum plasterboard.  While such a reference frame is needed to determine arrangements of features in other claims, e.g. claim 10, this does not limit claim 1 or claim 14 to any particular spatial arrangement.  
	Hennis (US 2009/0087616 A1) discloses gypsum plasterboards with an upper gypsum layer having a first hardness and a first thickness and a lower gypsum layer having a second hardness and a second thickness (e.g. Fig. 7, 19; ¶¶ [0032] – [0200]).  While the first thickness is lower than the second thickness (e.g. Fig. 7, 19; ¶ [0068]), the first hardness is greater than the second hardness (e.g. “dense slurry layer” 38 is thinner than “core gypsum slurry” 44 but “core gypsum layer” 44: e.g. ¶¶ [0062]), which is the reverse of the claimed configuration.  In Hennis’ disclosure, hardness and density are directly correlated to one another (e.g. ¶¶ [0071], [0075]).  Bruce (US 2008/0223258 A1) more broadly describes density and hardness of gypsum being proportional to one another (e.g. ¶¶ [0089], [0098])
	Xu (US 2012/0207989 A1) discloses gypsum plasterboards comprising a first cementitious layer having a first density and a first thickness and a second cementitious layer having a second density and a second thickness, wherein the first density is higher than the second density, and a ratio of the first thickness to the second thickness is from 1:1 to 1:3 (e.g. ¶ [0004]).  That is, while the thickness 
	Claims 2 – 11 and 15 – 20 are product claims depending, directly or indirectly, on claim 1.  Therefore, the examiner’s reasoning discussed above with respect to claim 1 similarly applies to these claims.
	Claim 12 is a method of use claim depending directly on claim 1.  Therefore, the examiner’s reasoning discussed above with respect to claim 1 similarly apples
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783